DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 9-16 allowed.  Claim 5-8 are cancelled.   Applicant’s arguments were persuasive.  Claim 1 is allowable.
Allowable Subject Matter
Claims 1-4 and 9-16 allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Re-claim 1, recites “inter alia” “A rotor apparatus for a permanent-magnet motor, comprising: a rotor having a body, the body being a ring body, a plurality of first slots spaced apart from each other and extended along a radial direction of the body and radially 5arranged on the body respectively and a plurality of second slots disposed between adjacent first slots and arranged along a circumferential direction of the body respectively; a plurality of first magnets inserted into each one of the first slots respectively; a plurality of second magnets inserted into each one of the second slots 10respectively; wherein a spacing between one side of each of the second magnets away from a center of curvature of the body and an outer ring edge of the body, and a diameter difference between an inner diameter and an outer diameter of the body, are configured in such way that a value of the spacing / the diameter difference is between 0.43 and 150.48; wherein a magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets; wherein an innermost end of each said first magnet of said plurality of first magnets is located a distance from the inner diameter of the body that is greater than 20a distance that an innermost end of each said second magnet of said plurality of second magnets is located from the inner diameter of the body. (see Fig.2 and Fig.4 and Fig.5). ”
  
    PNG
    media_image1.png
    813
    759
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    442
    753
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    381
    331
    media_image3.png
    Greyscale

The prior art of record Mizuno, Kondou, Sakai1, Sakai2,, and other prior art teach a combination of stator with coil/stator end cooling, showing deflection cooling structure, but the prior art of record fail to teach the combination of limitation as specified in claim 1 specially A rotor apparatus for a permanent-magnet motor, comprising: a rotor having a body, the body being a ring body, a plurality of first slots spaced apart from each other and extended along a radial direction of the body and radially 5arranged on the body respectively and a plurality of second slots disposed between adjacent first slots and arranged along a circumferential direction of the body respectively; a plurality of first magnets inserted into each one of the first slots respectively; a plurality of second magnets inserted into each one of the second slots 10respectively; wherein a spacing between one side of each of the second magnets away from a center of curvature of the body and an outer ring edge of the body, and a diameter difference between an inner diameter and an outer diameter of the body, are configured in such way that a value of the spacing / the diameter difference is between 0.43 and 150.48; wherein a magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets; wherein an innermost end of each said first magnet of said plurality of first magnets is located a distance from the inner diameter of the body that is greater than 20a distance that an innermost end of each said second magnet of said plurality of second magnets is located from the inner diameter of the body.”  The combination in allowed claim is unique and considered allowable as indicated in prior action by prior examiner and current updated search.  

    PNG
    media_image4.png
    566
    680
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    217
    667
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    579
    630
    media_image6.png
    Greyscale
 


    PNG
    media_image7.png
    539
    605
    media_image7.png
    Greyscale

All other the prior art of record references fail to teach all the limitations of the combined claim above.   The combination does not teach the ratio of the diameters as well as the magnetic intensity combination as stated in claim above. 
The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 1 combination wherein ““a rotor having a body, the body being a ring body, a plurality of first slots spaced apart from each other and extended along a radial direction of the body and radially 5arranged on the body respectively and a plurality of second slots disposed between adjacent first slots and arranged along a circumferential direction of the body respectively; a plurality of first magnets inserted into each one of the first slots respectively; a plurality of second magnets inserted into each one of the second slots 10respectively; wherein a spacing between one side of each of the second magnets away from a center of curvature of the body and an outer ring edge of the body, and a diameter difference between an inner diameter and an outer diameter of the body, are configured in such way that a value of the spacing / the diameter difference is between 0.43 and 150.48; wherein a magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets; wherein an innermost end of each said first magnet of said plurality of first magnets is located a distance from the inner diameter of the body that is greater than 20a distance that an innermost end of each said second magnet of said plurality of second magnets is located from the inner diameter of the body. ”.
Claims 2-4, 9-16 are allowed based on dependency from allowed claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834